Order entered June 24, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01359-CR

                            TOM ILES WHITE, III, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-81783-2013

                                         ORDER
         The Court GRANTS appellant’s June 22, 2015 motion for extension of time to file

appellant’s brief.

         We ORDER appellant to file the brief within TEN (10) DAYS from the date of this

order.


                                                   /s/   ADA BROWN
                                                         JUSTICE